Title: To James Madison from Levett Harris, 10 August 1806
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg 10 August 1806

Permit this to serve as an introduction of my friend Mr Alexander J. Smith to the acquaintance of the Honorable Secretary of State  Mr. Smith is bearer of my dispatches to Government of this date  He is a Merchant resident in this City and partner in the first establishment for transacting the commercial concerns of the United States to Russia.  He is also a Young Gentleman of merit which will aid his reception near you.  I have given him a Letter to the President to whom I beg the favor of your presenting him.
As he proposes making a tour through the United States I Shall be infinitely Sensible for such service and civility as you may please to render him.  And have the honor to be with great respect Sir, Your most Obedt. Servt

Levett Harris

